UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2052



GREER C. SALYERS,

                                                           Petitioner,

          versus


CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-1312-BLA, 97-1902-BLA)


Submitted:   December 22, 1999             Decided:   February 7, 2000


Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Greer C. Salyers, Petitioner Pro Se. Timothy Ward Gresham, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, Barry H.
Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Greer C. Salyers seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.     See Salyers v. Clinchfield Coal Co. BRB No. 98-1312-BLA

(B.R.B. July 2, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2